Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 1 of 16 Page|D #: 1

BDM:KKO
F. #2019V000561

UNITED STATES DIS'I`RICT COURT
EASTERN DISTRICT OF NEW YORK

 

_____________________ X
In re the Seizure of: UNDER SEAL

ANY AND ALL I~`UNDS ON DEPOSIT IN AFFIDAVIT IN SUPPORT OF
WELLS FARGO BANK N.A. ACCOUNT APPLICATION FOR
NUl\/IBER 2035585323 HELD IN THE NAME SEIZ-URE WARRANT

OF l\-’ll`l\l`ll\-’IUNDO l`N"l`ERNA'l"lONAL CORP,,

AND ALL PROCEEDS TRACEABLE 19-1\/1-227

TI~IERETO.

_____________________ X

EASTERN DISTRICT OF NEW YORK, SS:

RYAN J. 'l`ALBO'l`, being duly svvorn, deposes and states as follo\vs:

l. l am a Special Agent \-vith the Intemal Revenue Service, Criminal
Investigation Division ("'IRS-CI`D”) and have been so employed since August 1998. My
responsibilities as a Special Agent include the investigation of criminal violations of the
Internal Revenue La\vs (26 U.S.C. § 7201 et Seq.), the Bank Secrecy Act (31 U.S.C. § 5311
et Seq.), the l\/loney Laundering Control Act (13 U.S.C. §§ 1956, 1957, and 1960), the USA
PATR`IOT Act of 2001, and related offenses.

2. l have completed twenty-four \veel<s of specialized training at the
Federal Lavv Enforcement Training Center in Glynco, Georgia. 'I`his training focused on the
various criminal violations investigated by IRS-CID Special Agents and included training in
investigating financial crimes, money laundering and asset forfeiture, as \vell as criminal

statutes, constitutional lavv, investigative tools and techniques, intervie\ving, and debriefing

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 2 of 16 Page|D #: 2

of witnesses. In addition to this initial training, I have attended yearly continuing
professional education training from IRS-CID and other agencies, such as the Department of
Justice l\/Ioney Laundering and Asset Recovery Section, dealing with tax and money
laundering investigations, the Bank Secrecy Act, civil and criminal forfeiture, and other
federal violations. I have also provided instruction on money laundering and Bank Secrecy
Act violations to various law enforcement officers as well as professionals employed in the
banking and accounting community. I have passed the Certified Anti-l\/Ioney Laundering
Specialist Examination given through the Association of Certified Anti-Money Laundering
Specialists. I have been assigned to a Drug Enforcement Administration Financial
Investigations Group (“DEA FIT”) since January 2005.

3. As a Special Agent, l am a l"ederal Law Enforcement Officer within the
meaning of Rule 4l(a) of the f"ederal Rules of Criminal Procedure, that is, a government
agent engaged in the enforcement of the criminal laws of the United States and thereby
authorized to request the issuance of federal seizure warrants

4. 'l`he information contained in this affidavit is based on statements and
information from witnesses, my personal knowledge and observations during the course of
this investigation, my personal training and experience as a criminal investigator, and my
review of records, documents, and other physical evidence obtained during this investigation.

5. Because this affidavit is submitted for the limited purpose of
establishing probable cause for the requested seizure warrant, l have not included each and
every fact known to me concerning this investigation. Rather, l` have set forth herein only
those facts which l believe are necessary to establish probable cause to support the \-\-'arrant

requested herein.

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 3 of 16 Page|D #: 3

 

6. l make this affidavit in support of the govemment"s applications for the
issuance of a seizure warrant for the following property:
Any and all funds on deposit in Wells l~`argo Bank N.A. Account
Number 2035585328 held in the name of M`inimundo l`nternational
Corp. ("'Minimundo”), and all proceeds thereto (the “SUBJ`EC"[`
ACCOUN'I"’)_:_
7. As set forth below, there is probable cause to believe that the SUBJEC'£`
ACCOUNT is subject to seizure and forfeiture pursuant to 13 U.S.C. §§ 9Sl(a)(l)(A) as
property involved in transactions in violation of 13 U,S.C, § 1960 (prohibition of unlicensed
money transmitting businesses), or property traceable to such property.
STATUTORY FRAMEWORK
8. rl`itle 13, United States Code, Section l960(a) prohibits knowingly
conducting, controlling, managing supervising, directing, or owning all or part of an
unlicensed money transmitting business
9. 'l`itle 18, United States Code, Section l960(b)(l)(A) and (B_) define an
"'unlicensed money transmitting business” as a “money transmitting business which affects
interstate or foreign commerce in any manner or degree” that (A) “is operated without an
appropriate money transmitting license in a State where such operation is punishable as a
misdemeanor or a felony under State law, whether or not the defendant knew that the
operation was required to be licensed or that the operation was so punishable” or (B) “fails to
comply with the money transmitting business registration requirements” arising under Title

31, United States Code, Section 533{}, or regulations promulgatedthereunder.

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 4 of 16 Page|D #: 4

10. Pursuant to Title 18, United States Code, Section l960(b)(2), “the term
"money transmitting` includes transferring funds on behalf of the public by any and all means
including but not limited to transfers within [the United States] or to locations abroad by
wire, check, draft, facsimile, or courier.”

ll. f`l`he majority of States, including li`lorida, require money transmitting
businesses to obtain a license and comply with other regulatory requirements that apply to
such licensed entities, and punish the unlicensed operation of a money transmitting business
as a misdemeanor or felony. Chapter 560 of the Florida Statutes governs money services
businesses. Fla. Stat. §§ 560.101 et Seq. Section 560.125 prohibits a person from engaging
in the business of a money transmitter without being licensed by the Florida Office of
I:inancial Regulation (the "'Florida Oli`R”). li`la. Stat. § 560.125(1).

12. A person who violates Section 560.125 by engaging in the business of
a money services business without a license commits a felony. Specifically, the penalties for
violating this statute are as follows: (l) if currency or payment instruments exceed $300 but
are less than $20,000 in any lZ-month period, the person has committed a third-degree
felony_; (2) if currency or payment instruments total or exceed $20,000 but are less than
3100,000 in any lZ-month period, the person has committed a second-degree felony_:_ and (3)
if currency or payment instruments total or exceed $IO0,000 in any lZ-month period, the
person has committed a first-degree felony. Fla. Stat. § 560.125(5)(a)-(c).

13, Under Chapter 560, the term "'money services business” includes any
person located in or doing business in I~`lorida, from Florida or into f"`lorida from other states
or countries, who acts as a payment instrument seller, foreign currency exchanger, check

casher, or money transmitter.” Fla. Stat. § 560.103(22).

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 5 of 16 Page|D #: 5

14. Under Chapter 560, the term “money transmitter” includes "'a
corporation, limited liability company, limited liability partnership, or foreign entity
qualified to do business in [l~`lorida] which receives currency, monetary value, or payment
instruments for the purpose of transmitting the same by any means, including transmission
by wire, facsimile, electronic transfer, courier, the lnternet, or through bill payment services
or other businesses that facilitate such transfer within this country, or to or from this
country.” li`la. Stat. § 560.103(23).

15. Pursuant to Title 31, United States Code, Section 5330, and Title 31,
Code ofFederal Regulations, Section 1022.380, all money services businesses, including
money transmitters, must register with the F inancial Crimes Enforcement Network
("'FinCEN”), irrespective of whether or not the business is licensed as a money services
business in any state.

16. "l`itle 18, United States Code, Section 981(a)(l_)(A) subjects to forfeiture
all property involved in or traceable to a transaction or attempted transaction in violation of
fl`itle 18, United States Code, Section 1960.

17. In any forfeiture action in which the subject property is cash deposited
into a financial institution, the government is not required to identify the particular funds
involved in the offense, as any funds found in the same account within one year of the date

of the offense are subject to forfeiture pursuant to '1`itle 18, United States Code, Section934.

MONEY LAUNDERING
18. Narcotics traffickers accumulate large cash proceeds from the sale of

narcotics in the United States. 'I`he traffickers, or those associated with the traffickers,

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 6 of 16 Page|D #: 6

frequently attempt to give these proceeds the appearance of legitimacy by “laundering” them
so that they appear to have been generated by a legitimate source. f`[`he traffickers must also
devise various methods to remit those narcotics proceeds to suppliers of narcotics located in
Colombia and other South Ameriean countries, including Venezuela, which are known
source locations of narcotics, without alerting government or law enforcement agencies in
either country.

19. `[n order to accomplish this goal, narcotics traffickers frequently utilize
domestic and foreign banks andfor financial institutions in an attempt to make their narcotics
proceeds appear to be from legitimate sources and to move the narcotics proceeds through
the financial system into the countries where narcotics are manufactured

20. A popular method to launder narcotics proceeds is for narcotics
traffickers, through a third party, to “sell” their narcotics proceeds in the United States for
pesos in Colombia. 'l`his practice, commonly known as the Black Market Peso Exchange
(“BMPE”), is centered on a Bl\/IPE broker who can bring the drug proceeds and the
legitimate pesos together.

21. In a common BMPE scheme, a BMPE broker will identify a South
American businessperson, who imports goods from places such as the United States, China,
or Panama. 'f he BMPE broker will offer the South American businessperson an opportunity
to pay the debt owed to the exporter in the foreign country at a significant discount compared
to making the payment through a South American bank. The South American
businessperson who agrees to this scheme will then turn over the payment for the imported
goods in the form of pesos to the BMPE broker who in turn will contact a Drug Traffieking

Organization (“DTO”). When the BMPE broker contacts the D'I`O, the broker will offer the

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 7 of 16 Page|D #: 7

pesos in South America in exchange for the narcotics proceeds that are located in the United
States.

22. f`I`he BMPE broker will then arrange to have the narcotics proceeds
picked up by a member of the BMPE broker"s organization. These money pick-ups will
usually occur between two people who have never met before and will most likely never
meet again. These pick-ups frequently involve several hundred thousands of dollars in
narcotics proceeds.

23. I~`ollowing the money pick-up, the BMPE broker arranges to forward
those funds to the exporter in the United States. fl`his is frequently accomplished by
remitting those funds to the exporter through a third party. Frequently, these third parties are
found in different geographical locations, where the D'I`O is located, which avoids the
transportation of illicit dollars to the location where the exporter is located.

24. A trade-based money laundering scheme similar to the Colombian-
based BMPE exists in Venezuela. The Venezuelan-based Black l\/Iarket Bolivars Exchange
(“BMBE”) operates on much the same premise as the BMP`E. Speeifically, businesses and
individuals in Venezuela in need of dollars to purchase goods or services from vendors in the
United States or from vendors in other countries who prefer to receive payment in United
States Currency can purchase dollars from “money exchangers” or “money brokers” located
in Venezuela. In Venezuela, foreign currency exchanges are prohibited by the Venezuelan
Government unless conducted through the Central Bank of Venezuela. Venezuelan money
brokers facilitate payment for such goods and services using the United States dollars from
various sources including drug trafficking organizations. As part of the BMBE, funds are

frequently “lay'ered” through unlicensed money remitters that receive wire transfers from

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 8 of 16 Page|D #: 8

accounts located abroad and remit those funds, less a commission, to accounts located in the
United States and abroad, at the direction of the BMBE brokers for the ultimate benefit of
purchasers of the dollars located in Venezuela.

25. 'l`he use of off-shore entities to facilitate the layering ofBMBE
transactions makes it difficult to trace the source of funds involved in the transactions. Many
of these off-shore entities are located injurisdictions with strong bank secrecy laws.
Verifying the true ownership of these off-shore companies and source funds in a BMBE
transaction is nearly impossible, creating an inherent risk for United States banks which
allow their customers to participate in such transactions. As such, these transactions pose an
inherent money laundering threat. Many banks who allow their customers to engage in such
high-risk transactions institute enhanced due diligence procedures and continuous monitoring
of the customers` activities for suspicious activity.

26. I believe, based on information in this affidavit and on the investigation
conducted, that the SUBJ EC'I` ACCOUNT was and is currently being in connection with
BMBE transactions

BACKGROUND OF THE INVESTIGATION

27. Lucy Ramirez is a citizen of Venezuela. lnformation obtained from
U.S. immigration authorities indicates that Ramirez applied for a non-immigrant visa on or
about July 15, 2015, and was granted this visa, along with an employment authorization
document. Ramirez stated in the application that she has had a business in Venezuela for
several years importing home goods and appliances Ramirez arrived in the United States for

the first time on or about January 18, 2016, and returned to \/enezuela eleven days later on or

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 9 of 16 Page|D #: 9

about January 29, 2016. Ramirez returned to the United States on or about May 2, 2016, and
is presently residing at 10333 NW 39th '[`errace, Doral, f~"L, according to state of li`lorida
records.

23. Minimundo was incorporated in the State of Florida on or about
January 27, 2016. The incorporation documents list Lucy K. Ramirez as the president and
registered agent. The principal address for the business and incorporatorf registered agent
was listed as 6810 NW 82 Ave., l\/Iiami, FL 33166. According to the incorporation
documents, the purpose for which this corporation is organized is "‘any and all lawful
business.” "l`he current annual report on file with the State of florida Corporation
Commission lists only Ramirez as the current director, as well as the only officer of the
corporation.

29. In early 201?, Ramirez and her company Minimundo became the focus
of an investigation conducted by the DEA FIT group because of their activity as an
unlicensed money remitter involved with the Bl\/IBE. On or about l\/Iarch 9, 2017, as a result
of this investigation, three seizure warrants were issued in the U.S. District Court for the
District of Massachusetts authorizing the seizure of bank accounts at Bank of America in the
name of Minimundo and Ramirez on the grounds that they were used to operate an
unlicensed money transmitting business, in violation of 18 U.S.C. § l960(b)(l). The seizure
warrants were served on Bank of America on l\/Iarch 22, 2017.

30. During the previous investigation, agents learned that the Bank of
America Minimundo accounts had numerous deposits made to them by individuals other
than Ramirez. These deposits consisted of money orders purchased from money service

businesses located in New York, and deposited into the Minimundo accounts while Ramirez

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 10 of 16 Page|D #: 10

was outside of the United States. The money orders were all in amounts less than
$10,000.00. I-Iowever, they were deposited in the Minimundo accounts at different Bank of
America branches, resulting in aggregate amounts that were at least $ 10,000. The purchase
of smaller money orders and deposits in multiple locations appears to have been intended to
circumvent currency reporting requirements. Once deposited, these funds were then
transferred to other accounts.

31. During the previous investigation, Carlos Bello who owns Trans Andes
Cargo was interviewed. Bello was shown two checks from Bello"s bank account totaling
$10,000 and payable to Minimundo. Bello stated that the checks were payments to Ramirez
for Venezuelan Bolivar to U.S. dollar exchange transactions.

32. On or about January 13, 2019, a DEA l`~`l'l` lnvesti gator acces sed the

Florida Ol`~`R`s online search portal at litt :,-“'.--"`real.flofr,com.ffl and conducted a search for Lucy

 

Karin Ramirez, Lucy Karin Medina, Lucy Karin Ramirez-Medina, Minimundo and
Minimundo Intemational Corp., along with other variations of these individual and business
names. None of the names included in the search matched a person or entity regulated by
`l"lorida OI~`R.

33, On or about January 19, 2019, the same `DEA I"`l"l` lnvesti gator accessed
`l"inCEN"s online listing of registered money services businesses at
littps:.F.-“'\-vwv\-'.fincen.go\-".Ffinancial in stitutionsfm sb.-"msbstatesclector.litml and conducted a
search for the same names and variations for both Lucy Karin Ramirez and Minimundo.
rl"his search also indicated that neither is registered as a money service business with

`l"inCEN.

10

Case 1:19-mj-00227-RER Document 1 Filed 03/14/19 Page 11 of 16 Page|D #: 11

THE SUBJECT ACCOUNT

34. ln or around December 2018, your affiant leamed that Ramirez was
continuing the same banking activity that was the subject of the prior investigation which had
led to the seizure of the Minimundo and Ramirez Bank of America accounts

35. On or about June 2, 2016, the SUBJEC"[` ACCOUN'I" was opened in the
name of l\-'l`inimundo lnternational Corporation listing the address of6810 NW 82nd Ave.,
Miami, lilorida, Lucy K. Ramirez was listed as the sole owner and si gnor on the account.
Minimundo is described in the bank records as a wholesale trade company involved in an
imporUexpon business Records show that Minimundo was listed as being incorporated on
or about .l`anuary 27, 2016, and having an annual gross sales of$500,000.00.

36. A review of the SUBJEC'[` ACCOUN'I` records show minimal activity
from approximately December 1, 2016 until March 2017. From March 17, 2017 through March
20, 2017, $25,000.00 in cash was deposited into the SU`BJEC'I` ACCOUNI` in roughly ten
separate transactions. These transactions occurred over four days at eight different Wells
Fargo branches in New York, by four different individuals, none of whom was Ramirez. On
or about March 22, 2017, $15,000.00 in cash was v\-'ithdrawn from the SUBJECT
ACCOUNT at a Wells Fargo branch in Doral, FL and then on or about March 24, 2017, an
additional $3,600.00 in cash was withdrawn fi'om the SUBJIEC'[` ACCOUN'!` at a Wells
Fargo Branch in Doral, FL.

37. l~`rom April 21, 2017 through October 24, 2013, approximately
$5,137,265.97 was wired into the SUBJ`[EC'I" ACCOUN'I` through roughly 56 transfers from
approximately 30 different companies `[" rom June 22, 2017 through November 30, 2013,

approximately $4,353,037.56 was wired out of the SUBJIEC'!` ACCOUN'I` in roughly 59

11

Case 1:19-mj-OO227-RER Document 1 Filed 03/14/19 Page 12 of 16 Page|D #: 12

transactions to approximately 36 different companies" or individuals` bank accounts 'I` he
main recipient of these wire transfers was .`l`ob Supply Inc., which received approximately
$1,236,144.26 in roughly nine separate wire transfers from the SUBJEC'I` ACCOUN"I`.
Globaldeg Logistics received approximately $227,000.00 total in two separate wire transfers
made from the SUBJEC'[` ACCOUNT. Both Job Supply and Globeldeg previously received
wire transfers from the Minimundo Bank of America accounts

38. On or about June 6, 2017, $20,000.00 in cash was deposited into the
SUBJECT ACCOUNT at five different Wells I~`argo branch banks located in New York,
through six different deposits by individuals other than Ramirez. On or about the same day,
a check in the amount of $21,500.00 was issued from the SUBJECT ACCOUNT to a
company called General Industry Supply. 'I`his company previously received transfers from
the Minimundo Bank of America accounts

39. On or about June 20, 2017, three cash deposits in various amounts
totaling approximately $20,000.00 were made to the SUBJECT ACCOUNT, at three
different Wells Fargo branch banks, one in Orlando, I~`L and two in Kissimmee, FL. On or
about June 21, 2017, two separate cash deposits totaling $15,730 were made at a Wells Fargo
branch bank in Stockbridge, GA. On or about June 22, 2017, two separate cash deposits
totaling approximately $14,220.00 were made at two different Wells Fargo branch banks in
Kissimmee, FL. 'I`he sum of these seven cash deposits on or about June 20, J`une 21, and
June 22, 2017 was approximately $30,000.00. Later, on J`une 22, 2017, a wire transfer was
made by Ramirez from the SUBJEC"[` ACCOUNT in the amount of approximately

$39,979.82 to J`ob Supply.

12

Case 1:19-mj-OO227-RER Document 1 Filed 03/14/19 Page 13 of 16 Page|D #: 13

40, On or about October 5, 2013 and October 9, 2013, the SUBJI;`C'[`
ACCOUN[` received deposits at various locations throughout the United States, including
Wells l"argo branches located in Palm llarbor, l"L, Newark, NJ, llouston, 'l`X, llenderson,
NV, liureka, CA, Charlotte, NC, l-luntsville, AL, Seattle, WA, l\-’lesa, AZ, San Antonio, 'l`X,
Albuquerque, Nl\-’l, Orlando, l"L, l\-’lidlothian, GA, and New York, NY. 'l`here were roughly
ten deposits on October 5, 2013 and seven deposits on October 9, 2013. 'l`he total amount
deposited was approximately $83,933.00, with three of the deposits being cashier`s checks
totaling $23,500,00 and the remaining $60,433.00 being made in roughly fourteen individual
cash deposits

41, One of the cashier`s checks deposited on or about October 9, 2013 in
the amount of approximately $9,000 at a Wells l"argo branch in New York, NY was
conducted by an individual later identified as Alexander llernandez. On December 22, 2013,
a traffic stop ofllernandez was conducted by the Westchester County, New York Police
Department ("‘WCPD"’_) for traffic violations l"ollowing the traffic stop llernandez was
arrested for operating on a suspended license An inventory search of the vehicle following
the arrest by the WCPD discovered a duffel bag containing approximately $190,000 in cash
and deposit tickets for various bank accounts

42, 'l`he following is a summary of the transactional activity (exclusive of
bank fees), in the SUBJ L"C'l` ACCOUN'[` from approximately October 5, 2018 through

October 13, 2013:

 

 

 

 

 

 

 

 

 

Date of
Transaction Description Type Location Debits Credits
107572013 Deposit Cash Palm Harbor, l~`L $6,000.00
107572018 Deposit Cash Newark, NJ $4,100.00

 

13

 

Case 1:19-mj-OO227-RER Document 1 Filed 03/14/19 Page 14 of 16 Page|D #: 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

107572018 Deposit C'ish llouston, 'l`X 81,100.00
107572018 Deposit C'ish llenderson, NV $5,000,00
107572018 Deposit C'ish ljureka, CA $4,000.00
107572018 Deposit C'lsh Charlotte, NC $2,360.00
107572018 Deposit C'lsh lluntsville, AL $4,800.00
107572018 Deposit C'ish Seattle, WA $9,950,00
107572018 Deposit C'ish l\-’leza, AZ, $2,800.00
107572018 Deposit C'lsh L"ureka, CA 8923.00
107972018 Deposit C'ish San Antonio, 'l`X $9,900.00
107972018 Deposit C'lsh Albuquerque, Nl\-’l $1,050,00
107972018 Deposit C'ishier`s Orlando, l"L 85,000,00
Check
107972018 Deposit C'lsh l\-’lidlothian, VA $8,500.00
107972018 Deposit C'ishier`s Orlando, l"L $9,500,00
Check
107972018 Deposit C'ishier`s New York, NY $9,000.00
Check
107972018 Online Gregoria lireu -$140.00
'l`ransfer
107972018 Online Lucy Ramirez -$3,500,00
'l`ransfer
1071072018 Wire Agente Dli Remesas 8100,000.00
'l`ransfer ln Y Cambio Capla SA
1071 172018 Deposit C'ishier`s New Brunswick, NJ 848,000,00
Check
1071 172018 Deposit C'ish New Brunswick, NJ 852,000,00
1071272018 Wire lnduchem Corp -$47,005.71
'l`ransfer Out
1071572018 Wire Luis Lopez -$34,000.00
'l`ransfer Out
1071872018 Wire Distover l\-’ledical -$6,044,00
'l`ransfer Out
1071872018 Wire lnduchem Corp -$29,412.00
'l`ransfer Out
1071872018 Wire Grown Up 'l`oys LLC -$59,179.00
'l`ransfer Out
1071872018 Wire Openlink -$100,443,00
'l`ransfer Out Net\-vorking Services
TOTAL-S: -$279,723.71 $283,983.00

 

 

 

14

 

Case 1:19-mj-OO227-RER Document 1 Filed 03/14/19 Page 15 of 16 Page|D #: 15

43. A review of debit card purchases from the SUBJECT ACCOUNT
shows expenditures mostly made for personal items, meals, and travel by Ramirez. During
the period of December 1, 2016 through November 30, 2018, roughly 619 debit purchases
totaling approximately 8178,3 74.90 were charged to the SUBJECT ACCOUNT.

44. A review of checks drawn on the SUBJECT ACCOUNT show that,
although some personal checks were written to individuals there were also checks written to
General Industry Supply (approximately $21,500.00 on or about December 18, 2017),
Globaldeg Logistics (approximately $81,395.00 on or about January 17, 2018) and Job
Supply Inc. (approximately $134,191.61 on or about January 17, 2018).

45. Based on my training and experience, the pattern of large wire transfers
into the SUBJECT ACCOUNT, followed by wire transfers out of this account, together with cash
deposits directly into this account from various locations throughout the United States, is consistent
with the use of the SUBJECT ACCOUN'I` by individuals other than Ramirez as part of an
unlicensed money remitter network.

46. Based upon the foregoing, there is probable cause to believe that the
SUBJECT ACCOUNT constitutes property involved in or traceable to violations of Title 18,
United States Code, Section 1960, and are therefore subject to forfeiture pursuant to 'l`itle 18,

United States Code, Section 981(a)(1)(A).

15

Case 1:19-mj-OO227-RER Document 1 Filed 03/14/19 Page 16 of 16 Page|D #: 16

47.

Accordingly, pursuant 10 Title 18, United States Code, Section 9Sl(b), 1

respectfully request that the Court issue a warrant authorizing the seizure of any and all funds

in the SUBJECT ACCOUNT.

Dated: Brooklyn, New York
March 14, 2019

Sworn and subscribed to before me this
14th day gf Marcl'i 2019 _ by §el@phone

n f )‘
HONORABLE YMON E. REYES, JR.
UNITED STAT MAGlsTRATE JUDGE
EASTERN DISTRICT oF NEW YoRK

16

.\ (..-'
R§En J.'_'iFaibor
Special Agent
lntemal Revenue Service, Criminal
Investigation

